In re Odom, David Glenn; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. 89KA 0163; Parish of Washington, 22nd Judicial District Court, Div. “F”, No. 42777.
Prior report: La.App., 554 So.2d 1281.
Granted. Any sentence in excess of the statutory minimum penalty of two years imprisonment is constitutionally excessive for this defendant considering all the mitigating and aggravating circumstances. Accordingly, the sentence is reduced to the minimum penalty, provided by LSA-R.S. 14:106(G)(4), of two years imprisonment without hard labor.